Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
     THIS AGREEMENT is made and entered into as of this 17th day of January,
2008, by and among GOLDLEAF FINANCIAL SOLUTIONS, INC., a Tennessee corporation
(“Goldleaf”), and the persons whose names appear in the signature pages hereto
under the caption “Shareholders.”
W I T N E S S E T H:
     WHEREAS, in connection with that certain Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), by and among Goldleaf; GLF
Sub, Inc., a Georgia corporation and a subsidiary of Goldleaf; and Alogent
Corporation, a Georgia corporation (“Alogent”), Goldleaf has issued 1,889,469
shares of its Common Stock to the Shareholders, and may issue up to 1,555,556
additional shares of its Common Stock to the Shareholders pursuant to the terms
of convertible promissory notes issued to the Shareholders under the Merger
Agreement (all such shares issued in connection with such merger are referred to
herein as the “Shares”); and
     WHEREAS, the issuance of the Shares has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”); and
     WHEREAS, the Shareholders may desire for the resale of some or all of the
Shares to be registered under the Securities Act at a future date; and
     WHEREAS, Goldleaf has previously granted “demand” and “piggyback”
registration rights with respect to certain shares of its Common Stock (the
“Initial Registrable Shares”) pursuant to that certain Amended and Restated
Securityholders Agreement (the “Lightyear Agreement”) with Lightyear PBI
Holdings, LLC dated October 11, 2006 (together with any permitted assignees, the
“Initial Holder”); and
     WHEREAS, Goldleaf has previously granted only “piggyback” registration
rights with respect to certain other shares of its Common Stock (the “Captiva
Registrable Shares”) pursuant to that certain Registration Rights Agreement
dated December 9, 2005 (the “Captiva Agreement”) with former members of Captiva
Solutions, LLC (together with any permitted assignees, the “Captiva Holders”);
and
     WHEREAS, the parties hereto desire to provide the Shareholders with certain
registration rights as set forth herein;
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Definitions. As used herein, unless the context otherwise requires, the
following capitalized terms shall have the meanings set forth below:
     “Common Stock” means the common stock, no par value, of Goldleaf and any
securities issued in respect thereof, or in substitution therefor, in connection
with any stock split, dividend, distribution or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Material Event” means any event as a result of which any prospectus
included in a registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     “Other Holders” means any Persons other than the Shareholders, including
the Initial Registered Holders, the Captiva Holders and other Persons, who, by
virtue of agreements entered into with the Company following the date of this
Registration Rights Agreement (this “Agreement”) in compliance with Section 13
below, are entitled to include their securities in certain registrations
hereunder.
     “Other Securities” means the Initial Registrable Shares and the Captiva
Registrable Shares and the securities of Other Holders which, by virtue of
agreements entered into between Other Holders and the Company following the date
of this Agreement in compliance with Section 13 below, are entitled to be
included in certain registrations hereunder.
     “Person” means an individual, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated organization or
other entity.
     “Registrable Securities” means (i) the Shares; and (ii) any other
securities issued or issuable in respect of or in exchange for any of the Shares
by way of a stock dividend or other distribution on the Shares, any stock split
or in connection with a combination of shares, recapitalization,
reclassification, merger, consolidation, reclassification or exchange.
     “Registration Expenses” means all expenses incident to Goldleaf’s
performance of or compliance with this Agreement, including, without limitation,
all SEC filing fees and National Association of Securities Dealers, Inc. or
stock exchange listing fees, all fees and expenses of complying with state
securities or blue sky laws, all printing expenses, the fees and disbursements
of counsel for Goldleaf and of its independent public accountants, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance; provided, however, that Registration
Expenses do not include (i) the fees and costs of counsel and advisors to the
selling Shareholders, (ii) underwriting discounts and commissions, and
(iii) transfer taxes, if any, relating to sale of shares by the Shareholders.

2



--------------------------------------------------------------------------------



 



     “SEC” means the U.S. Securities and Exchange Commission or any other
successor federal agency that has the primary responsibility for administering
the Securities Act or the Exchange Act and other federal securities laws.
     “Shareholders” means the persons whose names appear in the signature pages
hereto under the caption “Shareholders,” as well as any future holder of
Registrable Securities that have not been registered under the Securities Act.
     2. “Piggyback” Registration Under the Securities Act
          2.1 “Piggyback Rights”.
          (a) Right to Include Registrable Securities. If Goldleaf, at any time
after the date hereof while Registrable Securities are outstanding, proposes to
register the sale or resale of any shares of its Common Stock under the
Securities Act (other than by a registration on Form S-4, a registration of the
issuance of stock options and the exercise thereof on Form S-8 or any such
registration on successor forms), then it shall give prior written notice of its
intention to file a registration statement with respect to such sale or resale
to all holders of Registrable Securities at the applicable address of record to
each such holder, and the notice shall inform such holders of their rights under
this Section 2.1. Upon the written request of any such holder, made within
fifteen (15) days after receipt of any such notice by Goldleaf, to register the
resale of any of such holder’s Registrable Securities (which request shall
specify the Registrable Securities intended to be disposed of by such holder),
Goldleaf will, subject to the limits contained in this Agreement, cause such
Registrable Securities to be included among the securities to be covered by the
registration statement proposed to be filed by Goldleaf, all to the extent
requisite to permit the sale or other disposition of such Registrable Securities
by the holder. Anything herein to the contrary notwithstanding, if at any time
after giving written notice of its intention to register the sale or resale of
any securities and prior to the effective date of the registration statement
filed in connection with such registration, Goldleaf shall in good faith
determine for any reason not to proceed with the proposed registration of the
sale or resale of any of its securities or to delay in its entirety its proposed
registration, then Goldleaf may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, (i) in
the case of a determination to abandon the proposed registration in its
entirety, shall be relieved of its obligation under this Section 2.1 to register
any Registrable Securities in connection with such registration (but not from
its obligation to pay the Registration Expenses in connection therewith), and
(ii) in the case of a determination to delay registration, shall also be
permitted to delay the registration of any Registrable Securities, for the same
period as the delay in registering such other securities. Any holder of
Registrable Securities may withdraw its request for inclusion, in whole or in
part, at any time at least forty-eight (48) hours prior to the effective time of
the registration statement for such offering. Goldleaf will pay all Registration
Expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 2.1; provided that such fees or expenses that
are properly attributable to the Shareholders for which Goldleaf is not be
liable pursuant to this Agreement shall be borne by all holders pro rata on the
basis of the amount of securities so registered; provided, however, that if any
such cost or expense is properly attributable solely to one selling Shareholder
and does not constitute a

3



--------------------------------------------------------------------------------



 



normal cost or expense of such a registration, such cost or expense shall be
allocated to that selling Shareholder.
          (b) Priority in Cutback Registrations. If registration rights arise
pursuant to this Section 2.1 in connection with a firmly underwritten public
offering and the managing underwriter advises Goldleaf in writing (a copy of
which Goldleaf agrees to promptly provide to the Shareholders) that, in its
opinion, the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering without a reduction in the
anticipated number of, or in the selling price anticipated to be received for,
the securities to be sold in such public offering, then Goldleaf will include
therein: (i) if the underwritten registration is being initiated by the Initial
Holder under the Lightyear Agreement or pursuant to the contractual right of any
Other Holder (each, “Demand Rights”) to demand registration (any such holder
being a “Demanding Holder”), (x) first, the full amount of securities of the
Demanding Holder that such Demanding Holder has demanded be registered for
resale pursuant to such Demanding Holder’s Demand Rights and, that, in the
opinion of the managing underwriter, can be sold without adversely affecting the
success of the offering, and (y) second, the aggregate amount of securities
required to be included therein for the account of Goldleaf pursuant to
Goldleaf’s obligations to the Initial Holder pursuant to Section 4.2 of the
Lightyear Agreement (the “Top Up Amount”), and (z) (with the securities set
forth in subsections (A), (B) and (C) immediately below being considered
together) of (A) securities to be included therein for the account of Goldleaf
at the option of Goldleaf; (B) any Other Securities that the holders thereof
propose to include in such registration; plus (C) the Registrable Securities
that the holders thereof propose to include in such registration, that, in the
opinion of the managing underwriter, can be sold without adversely affecting the
offering (provided, however, that in the event there is an underwriter cutback
in the number of shares to be included in such a registration, the securities to
be included for the account of Goldleaf, pursuant to Section 2.1(i)(z)(A) above,
shall first be cutback to the amount equal to the greater of (x) the positive
result, if any, of the difference between the amount proposed to be registered
in Section 2.1(i)(z)(B) minus the Top Up Amount (with a negative result being
equal to zero) or (y) the amount proposed to be registered in Section
2.1(i)(z)(C), minus the Top Up Amount (with a negative result being equal to
zero) and then the rights of the holders referenced in Sections 2.1(b)(i)(z)(A),
2.1(b)(i)(z)(B), and 2.1(b)(i)(z)(C) shall all be pari passu with one another);
and (ii) if the underwritten offering is being conducted as a primary offering
by Goldleaf of shares of Common Stock to the public for cash for its own
account, then (x) first, the full amount of Common Stock that Goldleaf proposes
to sell for its own account and that, in the opinion of the managing
underwriter, can be sold without affecting the success of the offering, and
(y) second, the aggregate amount (with the securities set forth in
subsections (A) and (B) immediately below being considered together) of (A) the
Other Securities that the holders thereof propose to include in such
registration, plus (B) the Registrable Securities which the holders thereof
propose to include in such registration, that, in the opinion of the managing
underwriter, can be sold without adversely affecting the offering, or (iii) if
the underwritten registration is being conducted other than pursuant to the
exercise of Demand Rights by a Demanding Holder and was not initiated by
Goldleaf with the purpose of selling Common Stock for its own account (x) the
full amount of Registrable Securities and Other Securities that, in the opinion
of the managing underwriter, can be sold without affecting the success of the
offering, and (y) second, securities that were to be included in such
registration by

4



--------------------------------------------------------------------------------



 



the selling holder, that, in the opinion of the managing underwriter, can be
sold without adversely affecting the success of the offering. If two or more
groups have registration rights that are pari passu (it being understood and
agreed that the rights of the holders referenced in Section 2.1(b)(ii)(y)(A) and
2.1(b)(ii)(y)(B) are pari passu with one another, and that the rights of the
holders referenced in Section 2.1(b)(iii)(x) are pari passu with one another),
then to the extent that the number of securities to be included in any such
firmly underwritten public offering must, in the written opinion of the managing
underwriter (delivered to Goldleaf and the Shareholders as contemplated above)
be reduced as aforesaid, the aggregate number of shares that, in the opinion of
the managing underwriter, can be sold in such offering will be allocated pro
rata between such groups in proportion to the number of securities requested to
be registered in such offering by each such group. Unless a group has agreed to
a different internal allocation method for the group, to the extent that the
number of securities held by any particular group to be included in any such
offering must, in the opinion of the managing underwriter, be so reduced, the
aggregate number of shares held by such group that, in the opinion of the
managing underwriter, can be sold in such offering, will be allocated pro rata
among the members of such group in proportion to the number of securities
requested to be registered in such offering by each member of such group (or, in
the case of such a group other than the Shareholders, in accordance with the
priorities then existing among Goldleaf and such holders or, if none, as
Goldleaf may otherwise determine). It is understood and agreed that no cutback
shall be applicable to any offering that is not a firmly underwritten public
offering.
          (c) Delay of Registration. No holder of Registrable Securities shall
have any right to take any action to restrain, enjoin or otherwise delay any
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Agreement.
          2.2 Registration Procedures. If and whenever Goldleaf is required to
use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 2.1, Goldleaf will
promptly:
          (a) prepare and file with the SEC the appropriate registration
statement to effect such registration and use its reasonable best efforts to
cause such registration statement to become and remain effective for the period
of the disposition contemplated thereby; provided, however, that Goldleaf may
discontinue any registration of its securities which are not Registrable
Securities (and, under the circumstances specified in Section 2.1(a), its
securities which are Registrable Securities) at any time prior to the effective
date of the registration statement relating thereto;
          (b) prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement, including such amendments and supplements as may be
necessary to reflect the intended method of disposition;
          (c) use its reasonable best efforts to cause such registration
statement to be declared effective by the SEC under the Securities Act as soon
as practicable to permit the

5



--------------------------------------------------------------------------------



 



disposition of the Registrable Securities by the holders on The Nasdaq Global
Market or such other exchange or market upon which Goldleaf’s shares are traded
and make any necessary filings or registrations with the various states of the
United States in order to permit the disposition of the Registrable Securities
therein;
          (d) make available for inspection by any Shareholder covered by any
registration statement filed pursuant to this Agreement all financial and other
records, pertinent corporate documents and properties of Goldleaf (collectively,
the “Records”) as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause Goldleaf’s officers, directors and
employees to supply all information reasonably requested by any Shareholder in
connection with such registration statement. Records which Goldleaf determines
in good faith to be confidential and which it notifies the Shareholders are
confidential shall not be disclosed by the Shareholders unless (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the registration statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or (iii) the information in such Records has been made generally
available to the public. Each Shareholder agrees by acquisition of its
Registrable Securities that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give written notice to
Goldleaf and allow Goldleaf, at Goldleaf’s expense, to undertake appropriate
action to prevent disclosure of the Records deemed confidential;
          (e) provide a legal opinion of Goldleaf’s outside counsel, dated the
effective date of any registration statement filed pursuant to this Agreement
(and, if such registration includes an underwritten public offering, dated the
date of the closing under the underwriting agreement), with respect to the
registration statement, each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions of such nature (in a form reasonably
acceptable to the holders of a majority of the Registrable Securities included
in the registration);
          (f) make every reasonable effort to prevent the issuance of any stop
order suspending the effectiveness of any registration statement filed pursuant
to this Agreement or of any order preventing or suspending the use of any
preliminary prospectus and, if any such order is issued, to obtain the
withdrawal of any such order at the earliest possible moment;
          (g) if requested by any holder of Registrable Securities covered by
any registration statement filed pursuant to this Agreement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as such holder reasonably requests to be included therein,
including, without limitation, with respect to the number of Registrable
Securities being sold by such holder, the purchase price being paid therefor and
with respect to any other terms of any underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;

6



--------------------------------------------------------------------------------



 



          (h) provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such registration statement from and
after the effective date of such registration statement; and
          (i) if Goldleaf shall maintain the listing of any shares of Common
Stock on The Nasdaq Global Market or any other securities exchange or national
market system, use its reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
national market system on which any of the Registrable Securities are then
listed.
     3. Restrictive Legend. Each certificate representing Registrable Securities
issued, and, except as otherwise provided in Section 4, each certificate issued
upon exchange or transfer of any Registrable Securities, shall be stamped or
otherwise imprinted with a legend substantially in the following form:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL ACT”), OR ANY STATE SECURITIES
LAW, AND HAVE BEEN ACQUIRED BY THE REGISTERED OWNER HEREOF FOR PURPOSES OF
INVESTMENT AND HAVE BEEN ISSUED OR SOLD IN RELIANCE ON STATUTORY EXEMPTIONS
CONTAINED IN THE FEDERAL ACT OR AVAILABLE UNDER APPLICABLE STATE SECURITIES
LAWS. THE SHARES MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT
IN A TRANSACTION WHICH IS EXEMPT UNDER THE FEDERAL ACT AND ANY OTHER APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT
AND LAWS; IN THE CASE OF RELIANCE UPON AN EXEMPTION, GOLDLEAF MUST HAVE RECEIVED
AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH TRANSACTION IS EXEMPT AND
DOES NOT REQUIRE SUCH REGISTRATION OF THE SHARES.”
     4. Notice of Proposed Transfer
          (a) Prior to any proposed transfer or other disposition of any
Registrable Security (other than under circumstances described in Section 2),
the holder thereof shall give written notice to Goldleaf of its intention to do
so. Each such notice shall describe the manner of the proposed transfer or
disposition and, if requested by Goldleaf and except as provided below, shall be
accompanied by an opinion of counsel reasonably satisfactory to Goldleaf to the
effect that the proposed transaction may be effected without registration under
the Securities Act and applicable state securities laws, whereupon the holder
shall be entitled to transfer or otherwise dispose of such Registrable Security
in accordance with the terms of its notice. Each certificate for Registrable
Securities transferred as provided above shall bear the legend set forth in
Section 3, except that such certificate shall not bear such a legend (and the
restrictions on transfer set forth in this Agreement shall not apply) if
(a) such transfer is in accordance with the provisions of Rule 144 under the
Securities Act (or any other rule under the Securities Act

7



--------------------------------------------------------------------------------



 



permitting public sale without registration thereunder) or (b) the opinion of
counsel referred to above is to the further effect that the transferee and any
subsequent transferee (other than an affiliate of Goldleaf) would be entitled to
transfer such securities in a public sale without registration under the
Securities Act or any applicable state securities law. Notwithstanding anything
in this Agreement to the contrary, Goldleaf will not require opinions of counsel
for transactions made pursuant to Rule 144 unless, after consultation with the
holder that intends to engage in such transaction, Goldleaf has a reasonable
basis for believing that such disposition may not be made pursuant to Rule 144.
          (b) The foregoing restrictions on transfer and disposition of
Registrable Securities shall terminate as to any particular shares of
Registrable Securities when such shares shall have been effectively registered
under the Securities Act and sold or otherwise disposed by the seller thereof in
accordance with the method of disposition set forth in the registration
statement covering such shares. Whenever a holder of Registrable Securities
demonstrates to Goldleaf (and its counsel) that the provisions of Rule 144 of
the Securities Act are available to such holder without condition (e.g., volume
limitations, current public information requirements, manner of sale
restrictions and Form 144 filing obligations) with respect to some or all of its
Registrable Securities, such holder shall be entitled to receive from Goldleaf,
without expense, a new certificate representing such shares of Registrable
Securities not bearing the legend set forth in Section 3.
     5. Indemnification
          5.1 Indemnification by Goldleaf. In the event of any registration of
any Registrable Securities under the Securities Act, Goldleaf will indemnify and
hold harmless each seller of Registrable Securities covered by such registration
statement, each of their respective officers, directors and partners and each
other Person, if any, who controls such seller, within the meaning of Section 15
of the Securities Act, from and against any losses, claims, damages or
liabilities, joint or several, to which such seller, director, officer, partner
or controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such Registered Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or arise out of or are
based upon any violation by Goldleaf of any rule or regulation or any action or
inaction required by Goldleaf in connection with such registration. Goldleaf
will reimburse each such seller, director, officer, partner and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that Goldleaf shall not be liable in any
such case if and to the extent that any such loss, claim, damage or liability
(or action in respect thereof) arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made or
omitted in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to Goldleaf by or on behalf of the

8



--------------------------------------------------------------------------------



 



Shareholders, specifically for use in such registration statement, prospectus,
amendment or supplement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Shareholder and
shall survive the transfer of such securities by such seller.
          5.2 Indemnification by the Sellers. Each holder of Registrable
Securities that are registered by Goldleaf pursuant to Article 2 will, jointly
and severally, indemnify and hold harmless Goldleaf, each director of Goldleaf,
each officer of Goldleaf and each other Person, if any, who controls Goldleaf
within the meaning of the Securities Act, from and against any losses, claims,
damages or liabilities, joint or several, to which Goldleaf, or any such
director, officer or controlling Person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in any registration
statement under which such Registered Securities were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, if
such statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with information furnished in writing to
Goldleaf by such seller of Registrable Securities in connection with such
registration statement, prospectus, amendment or supplement specifically for use
therein. Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of Goldleaf or any such director, officer or
controlling Person and shall survive the transfer of such securities by such
holder. In no event shall any indemnity by a holder of Registrable Securities
exceed the aggregate price to the public (minus underwriter commissions and
discounts) of the Registrable Securities of such holder included in such
registration.
          5.3 Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in this Article 5, such indemnified party will, if a claim in
respect thereof is to be made against an indemnifying party, promptly give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article 5, except
and to the extent that the indemnifying party is prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable out-of-pocket costs of investigation and
of liaison with counsel so selected, provided, however, that, if the defendants
in any such action include both the indemnified party and the indemnifying party
and the counsel for the indemnified party reasonably concludes that there may be
a conflict of interest between the indemnifying party and the indemnified party
in the conduct of the defense of such action and has advised the indemnified
party in writing, that such a conflict of interest exists, the indemnified party
shall have the right to select separate

9



--------------------------------------------------------------------------------



 



counsel and to assume such legal defenses and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
indemnifying party as incurred. No indemnifying party will settle any action or
proceeding or consent to the entry of any judgment without the prior written
consent of the indemnified party. No indemnifying party shall be liable for any
settlement entered into without its prior written consent.
          5.4 Contribution. In order to provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) any holder of Registrable Securities exercising rights under this
Agreement, or any controlling person of any such holder, makes a claim for
indemnification pursuant to this Article 5 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Article 5 provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
such selling holder or any such controlling person in circumstances for which
indemnification is provided under this Article 5; then, and in each such case,
Goldleaf and such holder will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) (A) in such proportion so that such holder is responsible for the
portion represented by the percentage that the public offering price of its
Registrable Securities offered by the registration statement bears to the public
offering price of all securities offered by such registration statement, and
Goldleaf is responsible for the remaining portion or (B) if the allocation
provided by clause (A) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative proceeds but also
the relative fault of each of the contributing parties, on the one hand, and the
party receiving contribution on the other hand in connection with statements or
omissions that resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations; provided,
however, that, in any such case, (X) no such holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered by it pursuant to such registration statement;
and (Y) no person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person or entity who was not guilty of such fraudulent
misrepresentation. Relative fault shall be determined by reference to, among
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by Goldleaf, or by the holder, and the relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, expenses or liabilities (or actions in
respect thereof) referred to above in this Section 5.4 shall be deemed to
include any legal or other expenses reasonably incurred by a party entitled to
contribution in connection with investigating or defending such action or claim.
Any party entitled to contribution will promptly, after receipt of notice of
commencement of any action or proceeding against such party in respect of which
a claim for contribution may be made against another party or parties under this
Section 5.4, notify such party or parties from whom contribution may be sought,
but the omission so to notify such party or parties shall not relieve the party
or parties from whom contribution may be sought from any obligation it or they
may have hereunder or otherwise than

10



--------------------------------------------------------------------------------



 



under this Section 5.4, to the extent that such party or parties were not
adversely affected by such omission. The contribution agreement set forth above
shall be in addition to any liabilities which any party may have at common law
or otherwise. The contribution provided for in this Section 5.4 shall survive
the termination of this Agreement and shall remain in full force and effect
regardless of any investigation made by or on behalf of any indemnified party.
Notwithstanding the above, prior to the time of any final judicial determination
that such indemnification may not be enforced pursuant to the first sentence of
this paragraph, Goldleaf will be required to indemnify promptly each holder of
Registrable Securities for any losses, liabilities, expenses and costs such
holder incurs in accordance with the terms of this Agreement.
     6. Holdback Agreement. Subject to Section 8 below, unless the underwriters
in a given public offering (or, in the case of a non-underwritten public
offering, Goldleaf) otherwise agree, and to the extent not inconsistent with
applicable law, each Shareholder, by acquisition of its Shares, agrees not to
effect any public sale or distribution (including a sale under Rule 144 or
Regulation S (or any similar provisions then in effect)) of such securities, or
any securities convertible into or exchangeable or exercisable for such
securities during the 180-day period after the effective date of any
registration statement filed following the date of this Agreement under the
Securities Act by Goldleaf in connection with a firmly underwritten public
offering of Goldleaf’s Common Stock for cash, except pursuant to such
registration statement, whether or not such holder participates in such
registration; provided, however, that: (i) such restrictions shall not apply
unless all officers and directors of Goldleaf are identically contractually
restricted; and (ii) such restrictions shall not apply unless the Initial Holder
and Captiva and any Other Holder are identically contractually restricted; and
(iii) the restriction shall only last for a period, if any, that is equal to the
lesser of (x) the least burdensome of the restrictive period agreed to by any
officer or director of Goldleaf or by the Initial Holder, Captiva or any Other
Holder, or (y) 180 days; it being understood and agreed that if any waiver,
consent or other early termination of such holdback period is allowed for any
officer or director of Goldleaf, or for the Initial Holder or Captiva, or for
any Other Holder, then Goldleaf shall provide prompt written notice of such fact
to the Shareholders and shall cause such waiver, consent or early termination to
apply equally to the Shareholders.
     7. Cessation of Sales. Each Shareholder agrees that, upon receipt of any
notice from Goldleaf of the happening of a Material Event, such Shareholder will
forthwith discontinue disposition of Registrable Securities pursuant to the then
current prospectus until (i) such Shareholder is advised in writing by Goldleaf
that a new registration statement covering the offer of Registrable Securities
has become effective under the Securities Act, (ii) such Shareholder receives
copies of any required supplemented or amended prospectus, or (iii) such
Shareholder is advised in writing by Goldleaf that the use of the prospectus may
be resumed; provided, however, that Goldleaf shall use its reasonable best
efforts to cure any such misstatement, omission or event that is applicable to
the registration statement as soon as reasonably practicable after delivery of
such notice of the happening of a Material Event. Such periods of discontinued
use of the registration statement shall not exceed 90 days in any 365-day
period. If so directed by Goldleaf, on the happening of a Material Event, each
Shareholder will deliver to Goldleaf (at Goldleaf’s expense) all copies, other
than permanent file copies then in such Shareholder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

11



--------------------------------------------------------------------------------



 



     8. Termination; Rule 144 Sales. This Agreement shall terminate in all
respects as to a Shareholder (except that if there has theretofore been a
registration of Registrable Securities under this Agreement, then Section 5 of
this Agreement shall survive and in all cases the provisions of Section 4
regarding the removal of the legend from the certificates representing the
Registrable Securities shall survive) and such Shareholder’s Shares shall no
longer be considered Registrable Securities hereunder on the date on which such
Shareholder may (or would, upon issuance of such Registrable Securities, be able
to) resell immediately all of such Shareholder’s Registrable Securities pursuant
to Rule 144 without condition (e.g., volume limitations, current public
information requirements, manner of sale restrictions and Form 144 filing
obligations).
     9. Obligations of Sellers. In connection with each registration hereunder,
and as a condition to Goldleaf’s obligations hereunder to any selling
Shareholder, each seller of Registrable Securities will furnish to Goldleaf in
writing such information with respect to such seller and its proposed
disposition as shall be reasonably necessary in order to insure compliance with
the Securities Act and with all other federal and applicable state securities
laws. Without limiting the generality of the foregoing, in connection with each
registration covering an underwritten public offering, each seller of
Registrable Securities agrees to enter into the underwriting agreement between
Goldleaf and such underwriters and to complete and execute all questionnaires,
powers of attorney, and other documents or instruments reasonably requested
under the terms of the underwriting agreement.
     10. Existing Registration Rights. Except for the registration rights and
existing as of the date hereof under the Captiva Agreement and the Lighyear
Agreement, Goldleaf represents and warrants that there are no outstanding
registration rights with respect to its securities. True, correct and complete
copies of the Captiva Agreement and the Lightyear Agreement are filed as Annex B
to Goldleaf’s Schedule 14A filed with the SEC on November 17, 2005 and
Exhibit 10.2 to Goldleaf’s Form 8-K filed with the SEC on October 12, 2006,
respectively, and neither such agreement has been amended or modified and no
term or condition set forth therein has been waived.
     11. Reports. With a view to making available to Shareholders the benefits
of certain rules and regulations of the SEC that may permit the sale of
securities to the public without registration, and certain other benefits,
Goldleaf agrees that, until the sooner to occur of (i) the first anniversary of
the date hereof (unless a Shareholder is an Affiliate, in which event the
obligations to such Shareholder under this Section 11 shall continue until
(x) ninety (90) days following the date upon which such Shareholder ceased being
an Affiliate or (y) such rights are terminated under the following clause (ii))
or (ii) with respect to any Shareholder, the date that such Shareholder no
longer holds any Registrable Securities, it will:
          (a) at all times make and keep current public information available,
as those terms are understood and defined in SEC Rule 144 or any similar or
analogous rule promulgated under the Securities Act;
          (b) file with the SEC and Nasdaq, in a timely manner, all reports and
other documents required of the Parent under the Securities Act, Exchange Act
and Nasdaq rules

12



--------------------------------------------------------------------------------



 



(including all filings and other submissions of the kind contemplated or
described in clause (a) above);
          (c) promptly furnish to any Shareholder upon request a written
statement by Goldleaf that it is in compliance with the reporting requirements
of Sections 11(a) and 11(b) above; and
          (d) maintain the listing of the Common Stock on one of the Nasdaq
Global Market, Nasdaq Capital Market or Nasdaq Global Select Market (or their
successors).
     Goldleaf represents and warrants that it has filed all required reports
under section 13 or 15(d) of the Exchange Act, as applicable, during the
12 months preceding the date of this Agreement, other than Form 8-K reports.
     The term “Affiliate” shall have an identical definition as is applied to
such term from time to time under SEC Rule 144.
     12. Amendments and Waivers. This Agreement may be amended and Goldleaf may
take any action herein prohibited or omit to perform any act required herein to
be performed by it, if Goldleaf has obtained the written consent of the holders
of greater than fifty percent (50%) of the Registrable Securities (by number of
shares) outstanding at the time. Each holder of any Registrable Securities at
the time or thereafter outstanding shall be bound by any consent authorized by
this Section 11, whether or not such Registrable Securities shall have been
marked to indicate such consent.
     13. Limitation on Future Registration Rights. From and after the date of
this Agreement, Goldleaf will not, without the prior written consent of the
holders of greater than fifty percent (50%) of the Registrable Securities (by
number of shares), enter into, amend or modify any agrement with any holder or
prospective holder of securities of Goldleaf that would: (a) prohibit or
otherwise restrict or impair the rights of the Shareholders under this Agreement
or (b) allow such holder or prospective holder to include such securities on a
“demand or “piggyback” basis in any registration in preference to the
Registrable Securities, provided that such holder or prospective holder may
include such securities in any such registration only on a pro-rata basis with
the Registrable Securities that are included therein (based on the numbers of
Registrable Securities and securities of other holders requested to be included
in such registration). For purposes of subclause (a) above, the granting of
registration rights to another holder(s) or prospective holder(s) of any
securities of Goldleaf shall not be deemed a restriction or impairment of the
rights of the Shareholders under this Agreement, provided that such holder(s) or
prospective holder(s) “cutback” rights are on a pari passu basis with the
Shareholders.
     14. Notices. Except as otherwise provided in this Agreement, all notices
and other communications hereunder shall be in writing and delivered personally,
sent by pre-paid, first class, certified or registered mail, return receipt
requested or by an express courier service to the intended recipient thereof at
its address set forth below. Any such notice shall be deemed to have been duly
given immediately upon delivery in person, or five days after mailing (or the
second

13



--------------------------------------------------------------------------------



 



day after delivery to an express courier service), and in proving the same it
shall be sufficient to show that the envelope containing the notice was duly
addressed, stamped and posted or that the envelope was delivered to an express
courier service, as the case may be. The addresses of the parties for the
purposes of this Agreement are as follows:

     
If to Goldleaf:
  Goldleaf Financial Solutions, Inc.
 
  9020 Overlook Boulevard
 
  Brentwood, TN 37027
 
  Attention: Chief Executive Officer
 
  Facsimile: (615) 565-3261
 
   
 
  with a copy to:
 
   
 
  M. David Cox
 
  Harwell Howard Hyne Gabbert & Manner, P.C.
 
  315 Deaderick Street, Suite 1800
 
  Nashville, TN 37238
 
  Facsimile: (615) 251-1056

     
If to holders of the
   
Registrable Securities:
  At their respective addresses of
record as maintained on the stock
records of Goldleaf

     15. Headings. The headings of the several articles and sections of this
Agreement are inserted for convenience of reference only. They do not constitute
a part of this Agreement and shall not limit or otherwise affect the meaning or
interpretation of any provision hereof.
     16. Governing Law. This Agreement has been executed and delivered in the
State of Georgia and shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Georgia.
     17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all such
counterparts shall together constitute one and the same instrument.
     18. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule in any jurisdiction, such
provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability in such jurisdiction, without invalidating the remainder of
this Agreement in such jurisdiction or any other provision hereof in any other
jurisdiction.
     19. Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the parties with respect to the subject matter hereof, and
this Agreement contains the sole and entire agreement of the parties with
respect to the matters covered hereby.

14



--------------------------------------------------------------------------------



 



This Agreement shall not be altered or amended except by an instrument in
writing signed by or on behalf of the party entitled to the benefit of the
provision against whom enforcement is sought.
     20. Waiver. Any term or condition of this Agreement may be waived at any
time by the party which is entitled to the benefit thereof, but only if such
waiver is evidenced by a writing signed by such party. No failure on the part of
any party hereto to exercise, and no delay in exercising any right, power or
remedy created hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or remedy by any such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. No waiver by any party hereto of any breach of or
default in any term or condition of this Agreement shall constitute a waiver of
or assent to any succeeding breach of or default in the same or any other term
or condition hereof.
     21. Successors and Assigns. This Agreement shall be binding upon Goldleaf,
the Shareholders and their respective successors and assigns (including lenders
in foreclosure). Any Shareholder may, without the consent of Goldleaf or any
other Person being required, expressly assign all or a portion of its rights
hereunder to a transferee of Registrable Securities other than a transferee in a
public offering (and such rights shall be further transferrable by such
transferee); provided, however, that as a condition to such transfer the
transferee shall (i) agree in writing to be bound by the terms and conditions of
this Agreement, and (ii) provide to Goldleaf (for further delivery to the other
Shareholders that are then parties to this Agreement) complete information for
notices under this Agreement.
     22. Number and Gender. Where the context requires, the use of the singular
form herein shall include the plural, the use of the plural shall include the
singular, and the use of any gender shall include any and all genders.
[Signatures Appear on Following Page]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            GOLDLEAF FINANCIAL SOLUTIONS, INC.:
      By:   /s/ G. Lynn Boggs         Name:   G. Lynn Boggs        Title:  
Chief Executive Officer     

            SHAREHOLDERS:
      /s/ Brian Geisel       Brian Geisel                    /s/ Amar Verma    
  Amar Verma                    /s/ Kavil S. Subramanian       Kavil S.
Subramanian                    /s/ Michael Hackney       Michael Hackney       
            /s/ Tom Madison       Tom Madison                    /s/ Paul
Citarella       Paul Citarella                    /s/ Ron Baldwin       Ron
Baldwin           

16



--------------------------------------------------------------------------------



 



                  STF Partners II, LP    
 
           
 
  By:   Southeastern Capital Company II, LLC, its    
 
      General Partner    
 
           
 
  By:   /s/ Walter M. Dunkel    
 
  Name:  
 
Walter M. Dunkel    
 
  Title:   Managing Partner    
 
                STF Partners QP II, LP    
 
           
 
  By:   Southeastern Capital Company II, LLC, its    
 
      General Partner    
 
           
 
  By:   /s/ Walter M. Dunkel    
 
  Name:  
 
Walter M. Dunkel    
 
  Title:   Managing Partner    
 
                STF Institutional Partners, LP    
 
           
 
  By:   Southeastern Capital Company II, LLC, its    
 
      General Partner    
 
           
 
  By:   /s/ Walter M. Dunkel    
 
  Name:  
 
Walter M. Dunkel    
 
  Title:   Managing Partner    

17